DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-13 are amended. Claims 1-13 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 3/9/2021 have been reviewed. Applicant arguments are persuasive in light of amendments hence the rejection under Sugauchi ( US Pub: 20080077975) and further in view of Kishimoto ( US Pub: 20080022090) is withdrawn . However upon further consideration a new ground(s) of rejection been given over Sugauchi ( US Pub: 20080077975) and further in view of Dube ( US Pat# 7177426)  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugauchi ( US Pub: 20080077975) and further in view of Dube ( US Pat# 7177426)  


Regarding claim 1, Sugauchi teaches an image forming apparatus( PC, Fig 1)   comprising: a memory; and one or more processors each coupled to the memory and configured to newly install application programs  in the image forming apparatus( startup control process, Para 0077-0078, Fig 5), receiv( if the flag is on request additional information to use the application, Fig 5, Para 0070-0075, store the identifiers of the inherent input items in association with the one or more application programs  in the memory (authentication information, Fig 5, Para 0070-0075) ,, receive an execution command  for executing a target application program  among the application programs, display, on a display section, a first input screen  for entering the common input items upon receiving the execution command  for executing the target application program and store the entered common input items in the memory( authentication, Fig 5; ([application and or data in the servers, Para 0002-0005{blade PC}] store the additional information., Fig 3- 5, Para 0073-0075),), determine whether an identifier of an inherent input item is stored in association with the target application program in the memory ( application on the device, Para 0036) , display, on the display section, a second input screen for entering the inherent input item based on the identifier of the inherent input item when the identifier of the inherent input item is stored in association with the target application program, and store  the entered inherent input item in the memory ( based on the flag Fig 4 is displayed), perform the authentication using the common input items stored in the memory when the identifier of the inherent input item is not stored in the memory in association with the  target application program ( Fig 2A-B, - Fig 6) , and permit  a user to use the  target application program in response to a successful authentication, and perform the authentication using the common input items and the inherent input item when the identifier of the inherent input item is , stored in the memory, in association with the target application program and permit the user to use the  target application program in response to a successful authentication ( based on the flag additional authentication is required, Fig 3-5, 8; and the user is permitted based on additional information and judgment is made based on the additional information, Para 0074)

Sugauchi teaches the general concept of using additional authentication based on if the additional authentication is required, however does not explicitly mentions the concept of the inherent input items being used for authentication, being respectively unique to the one or more of the application programs, and being different from common input items that are commonly used for all of the application programs 
However Dube teaches the inherent input items being used for  authentication, being respectively unique to the one or more of the application programs, and being different from common input items that are commonly used for all of ( system administrator can seal to the profile any additional unique information required by the application, Col 10, line 5-30)
It would have been obvious having the teachings of Sugauchi to further include the concept of Dube before effective filing date to make the application more secure ( Col 9, line 15-25, Dube) 

Regarding claim 2, Sugauchi as above in claim 1, teaches  wherein the processor is further configured to receive, from the one or more of the application programs  information indicating necessity of the authentication, store the information indicating the necessity of authentication, and display the first input screen for the  target application program requiring authentication according to the information stored in the memory ( necessity of additional information, Para 0070-0075, Fig 5)

Regarding claim 3, Sugauchi as above in claim 1, teaches wherein the processor is further configured to store  attribute information of the inherent input items in association with identifiers of the one or more of  the  application programs and wherein the second input screen for entering the inherent input  item is displayed based on the attribute information with an identifier of the  target application program in the memory, after the 3Docket No.: 14R-032C I App. No.: 15/964,358 first input screen is displayed with respect to the execution command to execute the target application program ( Fig 3-5)  

Regarding claim 4, Sugauchi as above in claim 3, teaches , wherein the attribute information includes item names of the inherent input items and strings prompting inputting of the inherent input items ( fig 4) 

Regarding claim 6, Dube as above in claim 1, teaches an  information management apparatus connected via a network to the image forming apparatus as claimed in claim 1, wherein the information management apparatus comprises: a storing section to store the identifiers of the inherent input items received from the image forming apparatus ( remote access to the application, Col 14, line 5-10, Col 10, line 5-35) 


Regarding claim 11, Sugauchi as above in claim 1, teaches wherein the authentication is performed once, regardless of the identifier of the inherent input item is stored in association with the target application program in the memory  ( fig 5, authentication is being performed atleast once, and then the flag is being checked ( flag is the attribute information); seal for additional information for a particular application, Col 10, line 5-35) 
Regarding claim 5, arguments analogous to claim 1, are applicable. 
Regarding claim 7, arguments analogous to claim 1, are applicable. 
Regarding claim 8, arguments analogous to claim 2, are applicable. 
Regarding claim 9, arguments analogous to claim 3, are applicable. 
Regarding claim 10, arguments analogous to claim 4, are applicable 
Regarding claim 12, arguments analogous to claim 11, are applicable. 
Regarding claim 13,  arguments analogous to claim 11, are applicable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RICHA MISHRA/Primary Examiner, Art Unit 2674